Exhibit 4.(b)33 CONSULTING AGREEMENT This Consulting Agreement (“Agreement”) is made as of June 13, 2012 between Lumenis Ltd., having a place of business at Yokneam Industrial Zone, Yokneam, Israel (“Lumenis” or the “Company”) and Amit Management and Consulting Ltd., an Israeli company with offices at Kfar Aviv 112, Israel (“Amit”). Recitals A. Amit is a company that provides management and business consulting services to its clients. A. Arie Weisberg (“Weisberg”) is a business and management consultant employed by Amit. Weisberg is also a member of the Board of Directors of Lumenis Ltd. B. Lumenis and Amit desire to enter into an agreement for the provision of certain business and management consulting services for Lumenis as specified below. NOW THEREFORE, in consideration of the mutual promises contained herein, the parties agree as follows: 1. Statement of Work. Amit agrees that it shall provide business consulting services as shall be determined by the Chief Executive Officer of the Company (the “Services”). Amit shall report directly to the Chief Executive Officer of the Company but shall also provide updates to the Board of Directors of the Company as applicable with respect to the Services performed. Amit shall not be required to work a specific number of hours, but shall work on a project-by-project basis as agreed between the parties. It is the intention that Amit shall make available the services of one employee (see below) for approximately one day per week in providing such Services. 2. Amit acknowledges that the Company has specifically requested, and Amit agrees, that Weisberg shall be assigned to provide the Services to the Company under this Agreement. 3. Fees and Payment.Lumenis shall pay to Amit a fee of NIS5,000 per day (the “Fee”) plus VAT for the Services provided hereunder. Amit shall issue an invoice each month for the Fee, VAT and for any expense reimbursement due to it. Reimbursement for reasonable travel expenses and associated expenses, if required, shall be invoiced at cost. Lumenis shall reimburse Amit for travel expenses which have been approved in advance in accordance with Lumenis’ guidelines as specified in its travel & expense policy. The parties acknowledge that this engagement will require approval by the Company’s Audit Committee, Board of Directors and Shareholders, and therefore, it is agreed that no payment of the Fee shall be due and payable or will be paid until this engagement for services is approved at a general meeting of shareholders of the Company. 4. Term and Termination.This Agreement shall continue to remain in force until either Amit or Lumenis provides the other with written notice of termination. 5. Warranty. Amit warrants that it has the right to enter into this Agreement, that no relationship with any other employer or client prohibits Amit from providing the Services set forth above, and that performance hereunder by Amit will not cause Amit to be in violation of any contractual agreement previously entered into by Amit. Consulting Agreement - June 13, 2012
